Citation Nr: 1733569	
Decision Date: 08/17/17    Archive Date: 08/23/17	

DOCKET NO.  12-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right tibia fracture, postoperative.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and E.F.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1980 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran and E.F. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record subsequent to the issuance of the July 2016 supplemental statement of the case.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.  However, following the Board hearing, additional evidence consisting of private and VA treatment records was received.  While the Veteran did not waive AOJ consideration of such evidence, the Board finds that there is no prejudice in adjudicating his increased rating claim as such is irrelevant to his right tibia disability as such records pertain only to lumbar and cervical spine disorders, respiratory disorders, a testicular condition, and sleep apnea.  

The Board notes that a January 2017 rating decision granted service connection for major depressive disorder and anxiety disorder unspecified with an initial 30 percent rating, effective June 7, 2016, and denied service connection for a back disorder, a blood pressure disorder, headaches, a left foot disorder, a left hand disorder, a left hip disorder, a left knee disorder, a left shoulder disorder, a neck disorder, a right foot disorder, a right hand disorder, a right hip disorder, a right knee disorder, a right shoulder disorder, sleep apnea, and a testicular disorder.  Thereafter, in June 2017, the Veteran entered a notice of disagreement as to the propriety of the assigned initial rating and effective date for his psychiatric disability, and the denials of service connection for the remaining disorders.  Although a statement of the case has not yet been issued as to these issues, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As such, the Board declines jurisdiction over such issues until such time as an appeal to the Board is perfected.    

In July 2016, the Veteran appointed The American Legion as his representative in a VA Form 21-22.  Thereafter, in September 2016, the Board contacted the Veteran by letter and informed him that his appeal had been formally placed on the Board's docket.  He was further advised that, under the provisions of 38 C.F.R. § 20.1304, he had a period of 90 days from the date of the letter or until the Board issued a decision to request a change in representation.  See 38 C.F.R. § 20.1304(a).  In October 2016, the Veteran appeared for his Board hearing with a representative from The American Legion who elicited testimony relevant to the issue decided herein.  Then, in June 2017, the Veteran submitted a VA Form 21-22a appointing a private attorney to represent him before VA.  Notably, this request was received more than 90 days after the September 2016 docketing letter and the Board cannot accept a request for a change in representation after this 90-day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).  Here, the Veteran has not submitted a motion to the Board requesting a change in his representative nor has he presented good cause for a change in representation after the specified time period.  Accordingly, the Board does not find good cause for a change in representation at this point, and The American Legion retains representation for the purpose of this appeal.  See e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay). 


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of a right tibia fracture, postoperative, results in functional loss due to subjective complaints of pain, swelling, and giving way consistent with impairment of the tibia and fibula with malunion resulting in slight knee or ankle disability, without more severe manifestations more nearly approximating impairment of the tibia and fibula with malunion resulting in moderate knee or ankle disability.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right tibia fracture, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a July 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Board observes that the Veteran reported that he is in receipt of Social Security Administration (SSA) benefits at the October 2016 Board hearing.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103a are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Veteran reported that he was receiving SSA benefits for his spinal disabilities.  He further reported that all treatment for his right tibia disability has been provided by VA and, as such, even if he had claimed SSA benefits due to his right tibia disability, said claim would be based on medical evidence that is already associated with the record.  Therefore, the Board finds that there are no outstanding SSA records that are relevant to the claim decided herein.  Id.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was also provided with VA examinations in October 2010, February 2016, and October 2016 to assess the nature and severity of his service-connected right tibia disability.  In his May 2011 notice of disagreement, the Veteran intimated that he felt that the October 2010 VA examiner was biased.  The Board notes, however, that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); (Goss v. Brown, 9 Vet. App. 109 (1996); Williams v. Brown, 4 Vet. App. 270, 273 (1993).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).   

Moreover, the Board finds that the VA examinations are adequate to decide the issue on appeal as they are based upon consideration of the Veteran's statements, prior medical history, and examinations; describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and contain reasoned explanations.  The Board further notes that neither the Veteran nor his representative has alleged that his right tibia disability has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's right tibia disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).   

The Board has also considered the United States Court of Appeals for Veterans Claims' (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners.  More importantly, the Veteran's right tibia disability is not a disability of the joint that is assessed based on ROM.  Indeed, the Veteran's current rating is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As such, further examination or opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds the examinations of record are adequate to adjudicate the Veteran's claim and no further examination or opinions are necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the October 2016 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right tibia disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, following the hearing the undersigned held the record open for an additional 60 days so that the Veteran could procure and submit additional evidence in support of the claim; however, no such evidence was submitted.  Furthermore, there is no indication that any additional evidence relevant to the claim that remains outstanding.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton, supra.  Additionally, in Correia, supra, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Further, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that the provisions of 38 C.F.R. § 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  

The appeal period before the Board stems from the Veteran's claim for an increased rating for his right tibia disability, which was received by VA on July 19, 2010.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The Veteran's right tibia disability has been rated under 38 C.F.R. § 4.71a, DC 5262, which pertains to impairment of the tibia and fibula.  Under DC 5262, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

As noted in the Introduction, the Veteran is appealing the denial of service connection for a right knee disorder.  In this decision, the Board is solely addressing the issue of entitlement to an increased rating for a right tibia disability and any discussion of the right knee will be limited to that required under the applicable DCs at issue.  Similarly, the Veteran has been separately service-connected for his right calf scar related to his right tibia disability, and the evaluation of that disability is not currently on appeal.  Thus, the following analysis will be limited to the sole issue before the Board, entitlement to an increased rating for the right tibia disability.

During the course of the appeal, including during the October 2016 Board hearing and while receiving VA treatment, the Veteran has reported experiencing pain, swelling, giving way, and a limited ability to sit, stand, and walk related to his right tibia disability.  He also reported difficulty with stairs related to his right tibia.  His friend, E.F., a nurse's assistant and a pharmacy technician, reported witnessing objective evidence of pain as well as giving way.  In addition to the foregoing, in August 2010, the Veteran's sister provided a statement in which she noted the Veteran's pain and inability to ambulate for even short distances without pain.

The Veteran was afforded a VA contract examination in October 2010 to determine the severity of his service-connected right tibia disability.  At that time, he reported the occasional use of assistive devices, ankle and knee pain, stiffness, give-way, swelling, and locking.  He endorsed experiencing flare ups several times a week that were manifested by moderate impairment of his activities.  On physical examination, the Veteran was noted to have a swollen area of bone growth on the medial aspect of the right thigh, a right leg that was 2 centimeters shorter than the left leg, and a deposit of callus in the middle of his right tibia.  The examiner noted the Veteran's gait was normal, but documented his reports of right great toe swelling with standing.  The Veteran had no signs of abnormal weight bearing, genu recurvatum, malunion of os calcis or astralgus, bone cancer, abnormality of the leg ligaments, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  ROM testing revealed full range of motion in the right ankle, but a potential 25 degree loss on repeat testing.  In this regard, the examiner reported right ankle flexion to 20 degrees after five repetitions, but did not any additional loss in degree between the first ROM test when the Veteran had full flexion (45 degrees) and the fifth; thus, it appears the examination report contains a typographical error or incomplete information regarding the ankle ROM.  The Veteran had full right knee ROM.  There was evidence of pain, fatigue, and weakness after repetitive motion in the bilateral ankles and right knee.

The Veteran was afforded a second VA examination in February 2016 at which point he reported pain and swelling, anterior right leg pain with walking and standing, and the use of a leg brace.  He also reported the inability to stand or walk for long periods, but denied experiencing flare ups.  While the Veteran endorsed functional loss with repetitive use over time, the examiner was unable to opine as to whether pain, weakness, fatigability or incoordination would significantly limit functional ability over time since the examination was not being conducted after repeated use over time.  On examination, the Veteran had full right knee ROM and muscle strength.  There was no evidence of muscle atrophy or ankylosis.  The examiner noted the presence of a stress fracture that caused mid-tibia pain, but no limitation of motion of the ankle.  There was also an approximate half centimeter bony enlargement of the anterior mid-tibia.

A third VA examination was conducted in October 2016.  The Veteran continued to endorse pain (especially on stairs); but denied experiencing flare-ups.  On physical examination the Veteran had full lower extremity strength and right knee ROM; there was no objective evidence of pain that resulted in functional loss, pain on weightbearing, localized tenderness, tenderness to palpation, atrophy, ankylosis, joint instability, recurrent effusion, joint instability, or shin splints.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's right tibia disability results in functional loss due to subjective complaints of pain, swelling, and giving way consistent with impairment of the tibia and fibula with malunion resulting in slight knee or ankle disability, without more severe manifestations more nearly approximating impairment of the tibia and fibula with malunion resulting in moderate knee or ankle disability.  Consequently, the Veteran is not entitled to a rating in excess of 10 percent for his right tibia disability at any point during the appeal period.  

In this regard, a 20 percent rating is warranted with malunion of the tibia with moderate knee or ankle disability.  Here, while the Veteran reported knee pain and giving way, there is no indication that such were moderate in severity, nor was there evidence that instability is attributable to his right tibia disability.  In fact, normal stability testing was noted by the October 2010 and October 2016 examiners; the February 2016 examiner found that stability testing was not warranted in the Veteran's case.  Additionally, the 2010 and 2016 VA examiners all noted normal knee ROM, including after repetitive testing.  Full ROM, full strength, and normal stability testing are not indicative of a moderate knee disability.

Regarding whether the Veteran's right tibia disability resulted in a moderate ankle disability, the Board observes that the Veteran has not alleged that his tibia disability impacts his ankle.  Moreover, while the October 2010 examination report appears to show some loss of right ankle plantar flexion following five repetitions, this notation appears to be a typographical error.  As noted above, the examiner did not note any additional loss in degrees between the first ROM test and the fifth; instead, a loss of zero degrees was documented.  Additionally, there is no indication in the other medical evidence of record, to include the two subsequent VA examination reports, that the Veteran experienced any subjective, let alone objective, evidence of an ankle disability.  The Board finds that a one-time notation of a loss of plantar flexion in the right ankle, even if accurate and not a typographical error, is not demonstrative of a moderate ankle disability related to the right tibia disability.

Furthermore, the three examination reports of record, which were conducted over the course of the seven year appeal period, are essentially negative for any objective findings related to the Veteran's right tibia.  In this regard, there is no medical finding that the Veteran experienced malunion or nonunion of the tibia.  Importantly, the Veteran is already in receipt of a 10 percent rating for his right tibia disability for functional loss due to painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Burton, supra; Southall-Norman, supra.  The Board further finds that, even considering the effects of pain during use and flare-ups, which the Veteran denied during the two 2016 examinations, the evidence does not demonstrate that a higher rating is warranted.  

The Board finally observes that the October 2010 VA examiner identified a two centimeter shortening of the right leg.  To the extent this shortening may be attributed to the Veteran's service-connected right tibia disability, this extent of leg shortening falls short of the criteria for a compensable rating under DC 5275 (a 10 percent rating for leg shortening between 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.))  Additionally, as the evidence of record fails to demonstrate ankylosis or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256 or 5263, respectively.

In reaching its conclusions, the Board acknowledges the Veteran's belief that his right tibia symptomatology is more severe than as reflected by the current disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to describe regarding his symptomatology, he is not competent to provide assess the functional impairment associated with such symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, while there is evidence that the Veteran's friend E.F. has some medical knowledge based on her employment as a nurse's assistance and pharmacy technician, the record does not demonstrate that she possesses clinical or diagnostic medical knowledge or skills in excess of the VA examiners.  In this regard, the VA examiners were all medical doctors who have greater training and skill in evaluating medical conditions and practices than E.F.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Therefore, the Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of his right tibia disability in light of the rating criteria to be more persuasive than his and E.F.'s reports regarding the severity of such condition.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right tibia disability; however, the Board finds his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right tibia disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disability as well as the functional impairment resulting from symptoms related to such disability, which includes, difficulty with prolonged standing and stairs.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disability, such is contemplated by the ratings assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected right tibia disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's right tibia disability.  Indeed, his disability requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. 
§ 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. 
§ 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current rating contemplates his functional loss as a result of his right tibia symptomatology.  

Regarding the Veteran's use of a knee brace and other assistive devices, the Board has considered whether the  use of such devices warrants extra-schedular consideration.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating tibia disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right tibia disability, but finds that the use of such device does not create an exceptional disability picture such that the rating criteria is inadequate.  

Similarly, the Board finds that the Veteran's reports that his right tibia disability interferes with his ability to sleep does not create an exceptional disability picture.  In this regard, the symptom interfering with his sleep is pain and he is already in receipt of a 10 percent rating for said pain. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due solely to his right tibia disability.  To the contrary, the Veteran has been awarded SSA benefits for his nonservice-connected spinal disabilities and, in July 2015, he reported that he was working third shift as a counselor.  Additionally, the February 2016 examiner opined that the Veteran's right tibia disability would only impact employment in that he would be unable to work in a position that required him to stand or walk for more than 15 minutes at a time.  Thereafter, the October 2016 examiner opined that the Veteran's right tibia disability would not impact his ability to perform work.  The currently assigned schedular rating for his right tibia disability specifically contemplates the impairment such disability has on his ability to work.  Specifically, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Ultimately, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right tibia disability.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for an increased rating is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for residuals of a right tibia fracture, postoperative, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


